Citation Nr: 1819718	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for spondylolisthesis with degenerative changes (low back disability), to include the propriety of the assignment of a temporary total rating for convalescence following surgery from December 21, 2006, to February 1, 2007.

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine (neck disability).

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity (RLE) peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity (LLE) peripheral neuropathy.

5.  Propriety of the assignment of a separate rating for right upper extremity (RUE) radiculopathy, evaluated as 20 percent disabling as of July 26, 2017.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to February 1969 and from February 1972 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 (low back disability, neck disability, RLE peripheral neuropathy, and LLE peripheral neuropathy), May 2015 (TDIU), and November 2017 (RUE radiculopathy) by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO regarding his claims for increased ratings for a low back disability, a neck disability, and peripheral neuropathies, amongst other issues not currently before the Board.  A hearing transcript has been associated with the record on appeal.

In August 2014, April 2016, and June 2017, the Board remanded the Veteran's claims for increased ratings for his low back, neck, RLE peripheral neuropathy, and LLE peripheral neuropathy, and, in the latter two instances, his claim for a TDIU, for additional development, and such issues now return for further appellate review.  

In November 2017, the Agency of Original Jurisdiction (AOJ) granted a separate rating for RUE radiculopathy as a manifestation of the Veteran's neck disability, rated as 20 percent disabling effective July 26, 2017.  While the Veteran did not file a notice of disagreement with the November 2017 decision, the RUE radiculopathy issue is part and parcel of his claim of entitlement to an increased rating for his neck disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code (DC).  See 38 C.F.R. 
§ 4.71a, DC 5242, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2017).  Similarly, the propriety of the length of the temporary total rating is likewise part and parcel of the Veteran's claim for an increased rating for his low back disability.  Therefore, such issues have been included on the title page of this decision.

Finally, the issue of entitlement to special monthly compensation (SMC) has been raised by the record by the Board's grant of a longer temporary total rating and TDIU below, but has not been adjudicated by the AOJ.  For reasons more fully discussed below, the issue is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back disability is manifested by forward flexion greater than 60 degrees and a combined range of motion (ROM) greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or associated objective neurological abnormalities other than RLE peripheral neuropathy and LLE peripheral neuropathy.

2.  Resolving all reasonable doubt in favor of the Veteran, he was in need of convalescence for a period of three months, to March 31, 2007, following surgery on his service-connected low back disability.

3.  For the entire appeal period, the Veteran's neck disability is manifested by forward flexion of the cervical spine greater than 30 degrees, combined ROM of the cervical spine greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, and incapacitating episodes of IVDS, or associated objective neurological abnormalities other than RUE radiculopathy.

4.  For the entire appeal period, the Veteran's RLE peripheral neuropathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

5.  For the entire appeal period, the Veteran's LLE peripheral neuropathy resulted in no more than mild incomplete paralysis of the sciatic nerve.

6.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his RUE radiculopathy resulted in no more than mild incomplete paralysis of the lower radicular group.

7.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation since June 27, 2013, but no earlier.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5239-5242 (2017).

2.  The criteria for a temporary total rating for a period of three months to March 31, 2007, but no later, based on the need for convalescence following surgery on the service-connected low back disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).

3.  The criteria for a rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

4.  The criteria for an initial rating in excess of 10 percent for RLE peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8620 (2017).

5.  The criteria for an initial rating in excess of 10 percent for LLE peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8620 (2017).

6.  For the entire appeal period, the criteria for a separate 20 percent disability rating, but no higher, for RUE radiculopathy were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8712 (2017).

7.  Since June 27, 2013, but no earlier, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran's representative has suggested the VA musculoskeletal examination reports of record are inadequate for adjudications purposes, which will be discussed in detail herein, neither the Veteran nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Spinal Disabilities 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the instant case, the record reflects that the Veteran's low back and neck disabilities were examined by VA in October 2007, July 2011, April 2015, and July 2017.  Upon a review of the VA examination reports, the Board notes that there was no evidence of abnormal weight-bearing during the 2015 or 2017 examinations.  Importantly, the 2017 examiner noted that as there is no laterality of the spinal column, and, as such, ROM testing for contralateral joints is not clinically possible.  Further, while the examinations do not reflect passive ROM testing, the evidence does not suggest, and the Veteran has not argued, that his range of back and neck motion would be further limited in such capacity.  Moreover, as a general matter of course, active ROM testing usually results in further limitation than passive ROM testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Moreover, the 2007 VA examination addressed the functional impairment as a result of the Veteran's reported flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran contends that he is entitled to higher ratings for his low back and neck disabilities due to his pain, inability to sit or stand for prolonged periods, interference with his ability to carry and lift heavy objects, and the inability to drive for prolonged periods.

For the entire appeal, the Veteran's low back disability has been rated as 10 percent disabling pursuant to DC 5239-5242 and his neck disability has been rated under DC 5242 under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The criteria for a rating of 10 percent are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

The criteria for a rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria for a 30 percent rating are forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criteria for a 40 percent rating are unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS may be evaluated under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. 
§ 4.25 (combined ratings table).

The IVDS Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The appeal period before the Board stems from the Veteran's claim for an increased rating for his low back and neck disabilities, which was received by VA on January 17, 2007, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  



Low Back Disability

The Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted.  In this regard, under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Here, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 75 degrees, and the combined thoracolumbar ROM was limited, at most, to 200 degrees.  See July 2011 VA spinal examination report.  Notably, at the time of the 2011 examination, the examiner intimated that, while the Veteran's ROM was reduced, such was "normal" for him because a minor decrease in ROM of the lumbar spine is consistent with the normal aging process.  Importantly, none of the VA examiners noted spasms or guarding of the thoracolumbar spine severe enough to cause an abnormal gait or spinal contour.  See October 2007, July 2011, April 2015, and July 2017 VA spinal examination reports.

Additionally, while the Veteran endorsed flare-ups during the October 2007, April 2015, and July 2017 examinations that caused him difficulty with prolonged walking and sitting, the Board finds that the inability to walk long distances or sit for prolonged periods is contemplated by the currently assigned 10 percent rating as disabilities of the musculoskeletal system are assigned based on the inability to perform the normal working movements of the body, which necessarily includes walking and sitting.  38 C.F.R. § 4.40.  Additionally, the 2007 examiner opined that pain was the sole symptom that would cause the Veteran to experience a 25 percent decrease in functional capacity during a flare-up, and pain is already contemplated by the currently assigned rating.  

Again, the Board notes that the record does contain credible lay statements regarding limitation of standing, bending, squatting, sitting, and walking.  Additionally, the Board observes that the Veteran reported having increased pain with such movements.  Nevertheless, the Veteran did not have additional loss in ROM after repeat testing during either the 2007, 2011, 2015, or 2017 examinations.  Additionally, the 2015 and 2017 examiners found that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional abilities with repeated use over time.  While the 2017 examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability during a flare-up, even after considering the Veteran's reports regarding additional pain after repetitive use, there was insufficient conceptual or empirical information to make a determination without directly observing the Veteran's function after significant repetitive use, especially as the repeat testing performed during the examination did not reveal additional loss.  

Ultimately, there is not sufficient evidence to determine that additional loss after extensive repetitions would more nearly approximate the criteria for a 20 percent rating.  Indeed, the Veteran would need to lose an additional 15 degrees of forward flexion to warrant a 20 percent rating.  Therefore, the Board finds that functional limitations do not result in functional loss more nearly approximating flexion limited to 60 degrees or less, combined ROM of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See DeLuca, supra; Mitchell, supra.  Higher ratings are similarly unwarranted as there is no evidence of ankylosis of the thoracolumbar spine.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under DC 5239-5242.

The Board has also considered whether a rating in excess of 10 percent is warranted under the IVDS Formula, especially in light of the 2015 examiner's notation that the Veteran suffers from IVDS.  Nevertheless, as there is no lay or medical evidence of incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, the Board finds a higher rating is not warranted under the IVDS Formula.  In this regard, the evidence does not suggest, and the Veteran does not contend, that a physician has prescribed bed rest.  Consequently, a higher rating under the IVDS Formula is not warranted.

Temporary Total Rating for Convalesence

After a review of the record, the Board finds that a temporary total rating based on convalescence for surgery for the Veteran's service-connected low back disability should be extended to March 31, 2007, but no later.

Relevant to this appeal, temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30 (a).  The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id.  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. 

In the April 2008 rating decision, the AOJ awarded a temporary total rating for the Veteran's service-connected low back disability effective December 21, 2006, and a 10 percent rating was resumed as of February 1, 2007.  However, the Board notes that available medical records indicate that, following the surgery, the Veteran was subsequently seen for routine checkups and phone calls with his physician regarding the surgery and a subsequent infection.  Indeed, he was not authorized to return to work until March 26, 2007.  Based on the foregoing, the Board finds that the Veteran is entitled to a temporary total rating based on surgical treatment necessitating convalescence for his service-connected low back disability from December 21, 2006, to March 31, 2007, but no later.  In this regard, the Board finds that the available treatment records reveal that the Veteran had not completely healed or returned to a normal healthy state from his December 2006 back surgery until late March of 2007.  Importantly, the Veteran does not contend and the record does not suggest that he requried convalescence beyond the date his treating surgeon found he could return to work.  Thus, after resolving all doubt in favor of the Veteran, the Board finds that an extension of a temporary total rating based on surgical or other treatment necessitating convalescence for the Veteran's service-connected low back disability is warranted to March 31, 2007, but no later.

Neck Disability

The Board finds that a rating in excess of 10 percent for the Veteran's neck disability is not warranted.  In this regard, there is no evidence that his forward flexion of the cervical spine was limited to 30 degrees or less, or that his combined ROM of the cervical spine was limited to 170 degrees or less, which is necessary to support a higher rating.  Here, the objective medical evidence of record shows that the Veteran's cervical flexion was limited, at most, to 40 degrees, and the combined cervical ROM was limited, at most, to 240 degrees.  See July 2017 VA spinal examination report.  Importantly, none of the VA examiners noted spasms or guarding of the cervical spine severe enough to cause an abnormal gait or spinal contour.  See October 2007, July 2011, April 2015, and July 2017 VA spinal examination reports.

The Board has also considered functional loss pursuant to Deluca, supra, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  Indeed, the Veteran reported experiencing flare-ups in the form of increased pain during the appeal, but there was no objective evidence of painful motion during the 2007, 2011, or 2017 examinations.  While pain was noted during the April 2015 examination, the examiner specifically found that such did not cause functional loss.  Moreover, there was no additional loss of motion after repetitive use testing at any time during the appeal and the Veteran has not reported that his movement was additionally restricted during a flare-up, only that his pain increased.  Moreover, the Veteran would have to experience a severe loss of motion during a flare-up to warrant a higher 20 percent rating (an additional loss of forward flexion of 10 degrees).  Furthermore, the 2015 and 2017 examiners found that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional abilities with repeated use over time.  Additionally, as noted above in the discussion of the Veteran's low back disability, while the 2017 examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability during a flare-up, even after considering the Veteran's reports regarding additional pain after repetitive use, there was insufficient conceptual or empirical information to make a determination without directly observing the Veteran's function after significant repetitive use, especially as the repeat testing performed during the examination did not reveal additional loss.  Ultimately, as the evidence does not reflect forward flexion limited to 30 degrees or less, or a combined ROM limited to 170 degrees or less, even considering pain and functional impairment, a rating in excess of 10 percent is not warranted under the General Rating Formula.  

Additionally, all four examiners during the appeal period stated that the Veteran did not have ankylosis of the cervical spine.  See October 2007, July 2011, April 2015, and July 2017 spinal examination reports.  In addition, the record does not reflect, and the Veteran does not contend, that he has suffered from incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his cervical spine disability.  38 C.F.R. § 4.71a, DC 5243.

B.  Neurological Disabilities

The Veteran's low back and neck disabilities involve radiculopathy of the bilateral lower and right upper extremities.1  

In this regard, a separate 10 percent rating for RLE and LLE peripheral neuropathy has been assigned, effective January 17, 2007, pursuant to DC 8620, and a separate 20 percent rating for RUE radiculopathy has been assigned, effective July 26, 2017, pursuant to DC 8712.  

DC 8620 addresses neuritis of the sciatic nerve and is evaluated pursuant to paralysis of the sciatic nerve under DC 8520.  In this regard, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.

DC 8520 provides for a 10 percent rating where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

DC 8712 governs neuralgia of the lower radicular group.  38 C.F.R. § 4.124a, DC 8712.  Neuralgia of the lower radicular group, characterized usually by a dull and intermittent pain, is rated on the scale provided for paralysis of the lower radicular group pursuant to DC 8512, which provides that 20, 40, and 50 percent ratings are assigned depending on whether the incomplete paralysis of the extremity is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, DC 8712.  Complete paralysis of the extremity, in that all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers are paralyzed, warrants a 70 percent rating.  Id.

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.


Neurologic Abnormalities Related to the Spine Aside from Peripheral Neuropathy and/or Radiculopathy 

While the Veteran has been awarded separate ratings for RLE, LLE, and RUE neurologic symptoms, which are discussed below, the Board has considered whether the Veteran has any other neurologic abnormality associated with his spinal disabilities in accordance with Note (1) to the General Rating Formula.  After review of the evidence of record, the Board finds that his low back and neck disabilities do not result in any additional associated objective neurologic abnormalities, to include erectile dysfunction (ED) or incontinence.  Indeed, the October 2007, July 2011, April 2015, and July 2017 VA spine examiners noted the Veteran did not have any neurologic abnormalities or findings related to his thoracolumbar spine, aside from radiculopathy.  Moreover, during a September 2016 peripheral nerves examination, the Veteran denied experiencing any bowel or bladder symptoms related to his neck or back.  Additionally, the Veteran was not diagnosed with separate neurological disorders related to his neck or low back during VA peripheral nerve examinations conducted in July 2011, October 2014, and September 2016.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence, or ED associated with the lumbar spine or cervical spine disabilities, the Board finds that separate ratings for such conditions are not warranted.

Bilateral Lower Extremity (BLE) Peripheral Neuropathy

The Board finds that the evidence of record demonstrates that the Veteran had mild BLE radiculopathy related to his service-connected low back disability for the entire appeal period.  In this regard, such disabilities warrant no more than 10 percent ratings as the Veteran's symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates mild incomplete paralysis of the sciatic nerve.  In this regard, the evidence shows complaints of numbness and tingling, but the Veteran's strength was largely normal, as was his sensation to touch, and straight leg raises were normal.  See July 2011, October 2014, and September 2014 peripheral nerve examination reports and October 2007, April 2015, and July 2017 spinal examination reports.  Additionally, the July 2011 VA examiner noted all of the Veteran's extremities were normal and the October 2014 and September 2016 examiners only noted the presence of mild symptoms.  Therefore, the Board finds that the Veteran's functional impairment resulting from RLE and LLE peripheral neuropathy was no more than mild and, consequently, a rating in excess of 10 percent is not warranted for either disability.

Bilateral Upper Extremity (BUE) Radiculopathy

The Board finds that the evidence of record demonstrates that the Veteran had mild RUE radiculopathy related to his service-connected neck disability for the entire appeal period.  In this regard, the Veteran credibly reported experiencing RUE radicular symptoms at the February 2010 DRO hearing and in his November 2015 notice of disagreement.  Additionally, at the September 2016 peripheral nerves examination, the Veteran endorsed right arm pain and nubmness and the examiner noted the presence of mild RUE intermittent pain and numbness.  Although the examiner also noted the absence of objective neurologic abnormalities of the RUE and diagnosed ulnar neuropathy entrapment unrelated to the Veteran's cervical spine, the Board finds the Veteran's credible and consistent statements regarding his subjective symptoms are probative as to the presence of numbness, tingling, and pain throughout the appeal period.
  
However, the Board finds that a rating in excess of 20 percent for RUE radiculopathy is not warranted.  In this regard, the Veteran's symptoms have been consistently characterized as mild and appear to be wholly sensory.  See September 2016 peripheral nerves examination report.  Indeed, the RUE routinely demonstrated normal results for sensation to touch and strength.  See October 2007, July 2011, April 2015, and July 2017 spinal examination reports.  Accordingly, the Board finds that the 20 percent evaluation best describes the Veteran's disability, and an increased evaluation is not warranted for radiculopathy of the RUE.

The Board has also considered whether the Veteran's neck disability resulted in left upper extremity (LUE) radiculopathy, but finds that it did not.  In this regard, the Veteran demonstrated normal strength and sensation to touch in the LUE during the October 2007, July 2011, April 2015, and July 2017 VA spinal examinations and at the October 2014 peripheral nerves examination.  Additionally, the October 2014 and September 2016 VA peripheral nerves examiners did not note any signs or symptoms attributable to the Veteran's LUE.  In this regard, while the Septebmer 2016 VA examiner noted the presence of ulnar neuropathy entrapment in the BUE, the examiner specfically found that such was not related to the Veteran's cervical spine disability, and the Veteran did not have any objective neurological abnormalities of the upper extremties associated with his neck disability.  Notably, at that examination and elsewhere, the Veteran denied experiencing radicular symptoms in the LUE.  Therefore, absent evidence of objective neurologic abnormalities of the LUE associated with the cervical spine disability, the Board finds that a separate rating for such is not warranted.

C.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected disabilities.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that said disabilities have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.  Thus, his own assessments as to the severity of the symptoms and their relationship to the rating criteria are deemed less probative than the opinions of medical practitioners who have specialized knowledge and skill in excess of the Veteran.  

In a February 2018 submission, the Veteran's representative challenged the adequacy of the spinal examination reports of record.  Specifically, it was alleged that such reports do not comply with Sharp, supra, in which the United States Court of Appeals for Veterans Claims (Court) held that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  

In this case, it is true that some of the examiners failed to provide an estimation of the loss of ROM the Veteran might experience during a flare-up.  However, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran's representative alleges that the examiners failed to comply with recent case law, but, as noted above, the Board finds that the 2007 examiner did comply with such law and, moreover, as the Veteran has not reported a loss of ROM due to his spinal disabilities, it is unclear how an examiner could possibly attribute a loss of ROM in any degree to his flare-ups.  Ultimately, as the Veteran's representative has not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence, they have not met their burden to show that the VA examinations are inadequate and the Board finds the arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal, aside from the temporary total evaluation assigned for the Veteran's low back disability.  Therefore, assigning staged ratings is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017), (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Ultimately, the Board finds that a temporary total evaluation for convalescence is warranted from December 21, 2006, to March 31, 2007, and a 20 percent rating, but no higher, for RUE radiculopathy is warranted for the entire appeal period; however, the preponderance of the evidence is against the remaining claims for increased ratings.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the ratings assigned herein, and the Veteran's claims for higher ratings are otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Entitlement to a TDIU

The Veteran asserts that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

Initially, the Board notes that the Veteran filed an independent claim for a TDIU in February 2015, which was denied in May 2015.  While the Veteran expressed his dissatisfaction with the May 2015 rating decision and subsequently perfected an appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, as discussed below, the evidence of record suggests that the Veteran's service-connected spinal disabilities, in concert with his other service-connected disabilities, have rendered him unable to secure substantially gainful employment.  Thus, the Board finds that the period on appeal in relation to the TDIU claim begins on the date VA received the Veteran's claim for an increased rating for his spinal disabilities, January 17, 2007, plus the one-year look-back period.  Bradley v. Peake, 22 Vet. App. 280 (2008).   

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, supra.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

By virtue of the decision above, the Veteran was in receipt of a total rating for convalescence from his date of claim for an increased rating through March 31, 2007.  From April 1, 2007 to July 17, 2013, he was service-connected for diabetes rated as 20 percent disabling, RUE radiculopathy rated as 20 percent disabling, a neck disability rated as 10 percent disabling, hypertension rated as 10 percent disabling, a residual skin condition rated as 10 percent disabling, RLE peripheral neuropathy rated as 10 percent disabling, LLE peripheral neuropathy rated as 10 percent disabling, and a low back disability rated as 10 percent disabling.  Since July 18, 2013, he has also been service-connected for coronary artery disease (CAD) rated as 100 percent disabling until October 31, 2013, and 60 percent disabling thereafter and a noncompensable surgical scar since October 22, 2013.

Thus, exclusive of periods of temporary total evaluations, the Veteran had a combined rating of 70 percent (plus a bilateral factor) prior to July 18, 2013, and a 90 percent combined rating (plus a bilateral factor) effective November 1, 2013.  Importantly, prior to July 18, 2013, the Veteran's spinal disabilities and associated neurological manifestations resulted in a combined 50 percent rating and all of them were the result of a common etiology.  After November 1, 2013, the Veteran had a single disability rated greater than 40 percent (i.e. CAD).  Thus, he met the schedular criteria for a TDIU for the entire appeal when he was not already receiving the maximum benefit.  38 C.F.R. §§ 4.25, 4.16(a).  

Upon review of the evidence, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since June 27, 2013, which is the first day he reports he was unable to work due to his service-connected disabilities.

Turning to his educational and work experience, the evidence of record indicates that the Veteran attained a bachelor's degree in business administration and worked in public affairs and publishing until 2009.  See February 2015 Application for Increased Compensation Based on Unemployability (VA Form 8940) and June 2016 Vocational Rehabilitation and Employment (VR&E) records.  He has credibly reported that he was asked to resign from his most recent position due to his inability to stay awake while working.  Notably, the Veteran attributes his inability to stay awake to his service-connected CAD and in the aforementioned VA Form 8940 he noted the inability to work related to his back and CAD as of June 27, 2013.

In numerous VA examinations, VA examiners opined that the Veteran's spinal disabilities, neurologic disabilities, CAD, and diabetes did not impact his employment.  See July 2010, July 2011, and October 2014 VA examination reports.  Similarly, other examiners opined that, while his physical disabilities would impact the Veteran's employment potential, he would be capable of sedentary employment.  See April 2015, September 2016, and July 2017 VA examination reports.  

On the other hand, the Board observes that the Veteran's work experience was in a sedentary occupation (editing and publishing) and that he has credibly reported the inability to sit for prolonged periods of time due to his low back disability.  Additionally, an October 2007 VA examiner opined that the Veteran's spinal disabilities would have a significant impact on his employment.  Moreover, October 2013 and April 2015 VA examiners opined that the Veteran's CAD impacted employment in that it caused exertional fatigue.  Likewise, in a November 2015 letter, the Veteran's private physician, Dr. S.B., opined that, due to the severity of the Veteran's CAD, diabetes, and back disability, he "strongly believe[d] that he [was] no longer capable of maintaining any type of gainful employment."  Furthermore, in July 2016, VA's VR&E team found that it was not feasible for the Veteran to return to the workforce due to the severity of his service-connected disabilities.

In short, there is probative evidence that the Veteran's service-connected physical disabilities prevent him from maintaining sedentary employment, as did his service-connected CAD once service connection for such was established in July 2013. 

The question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, clearly shows that the Veteran is not able to maintain the type of employment he is experienced in due solely to his service-connected disabilities.  Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  Furthermore, the Veteran's own contention is that such disabilities rendered him unable to maintain substantially gainful employment on June 27, 2013, which is supported by the evidence of record.  Therefore, entitlement to a TDIU is warranted as of June 27, 2013.

While entitlement to SMC has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the grant of an earlier effective date for a temporary total disability rating and entitlement to a TDIU in this decision could be the basis of entitlement to SMC at a later date or additional dates to the previously assigned SMC awards, the Board has referred that issue to the AOJ for initial consideration in the introductory section above.  In effectuating the awards herein, the AOJ is specifically advised that the Board has awarded the Veteran a TDIU based on the cumulative impact of his service-connected disabilities, not on any one particular issue, and, as such, the TDIU in this case cannot serve to establish a total disability rating for any singular disability.


ORDER

A rating in excess of 10 percent for a low back disability is denied.

A temporary total rating due to convalescence following low back surgery for the period from December 21, 2006, through March 31, 2007, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for a neck disability is denied.

An initial rating in excess of 10 percent for RLE peripheral neuropathy is denied.

An initial rating in excess of 10 percent for LLE peripheral neuropathy is denied.

For the entire appeal period, an initial 20 percent rating, but no higher, for RUE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

As of June 27, 2013, but no earlier, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


